 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 1 of 19 PageID #: 4



             IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF TEXAS
                     TEXARKANA DIVISION

UNITED STATES OF AMERICA, §
                          §
             Plaintiff,   §
                          §
v.                        §               Case No. 5:19-cv-00092
                          §
JASON NEIL HUGHES,        §
INDIVIDUALLY AND D/B/A    §
CHANGEPOINT COUNSELING §
SERVICES, PLLC; AIMEE     §
MONETTE HUGHES; AND       §
ROBERT CLAYTON            §
STRAYHAN                  §
                          §
             Defendants.  §

          COMPLAINT FOR PERMANENT INJUNCTION AND
                  OTHER EQUITABLE RELIEF

     The United States of America (hereinafter “United States”) by and

through the undersigned United States Attorney, respectfully files this

complaint against Jason Neil Hughes, individually and d/b/a ChangePoint

Counseling Services, PLLC; Aimee Monette Hughes; and Robert Clayton

Strayhan.

                             INTRODUCTION

     1.     The United States brings this action seeking preliminary and

permanent injunctive relief against Jason Neil Hughes, individually and


                                      1
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 2 of 19 PageID #: 5



d/b/a ChangePoint Counseling Services, PLLC, Aimee Monette Hughes, and

Robert Clayton Strayhan (collectively, “Defendants”) under 18 U.S.C. § 1345

to enjoin Defendants from perpetrating an ongoing scheme to defraud a

health care benefit program in connection with federal health care offenses,

specifically violations of 18 U.S.C. § 1347 (Health Care Fraud) and 18 U.S.C.

§ 1349 (Conspiracy to Commit Health Care Fraud). The facts and

allegations set forth herein have been developed through investigation, as

explained in the affidavit of Joseph Valero, Special Agent with the Federal

Bureau of Investigation (FBI), which has been attached hereto as Exhibit A.

      2.    As set forth more fully below, the United States alleges in this

action that Defendants and conspirators conspired and agreed to defraud

health care benefit programs and obtain, by means of false or fraudulent

pretenses, representations, or promises, money or property owned by, or

under the custody or control of, a health care benefit program.

      3.    Specifically, Defendants submitted claims to Blue Cross Blue

Shield of Texas and other private insurance providers for health care services

allegedly provided by a physician, when in truth and in fact, the services

were not provided by a physician. As a result of this fraud scheme,

Defendants received at least $476,496.34 in criminal proceeds.



                                       2
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 3 of 19 PageID #: 6



      4.    Injunctive relief under 18 U.S.C. § 1345 is necessary and

appropriate because Defendants will continue to engage in this fraudulent

conduct unless the Court enjoins the conduct and the disposition of the

criminal proceeds.

                       JURISDICTION AND VENUE

      5.    This Court has subject matter jurisdiction over this action

pursuant to 18 U.S.C. § 1345 and under the Court’s general equitable

jurisdiction.

      6.    This Court has personal jurisdiction over Defendants Jason Neil

Hughes, individually and d/b/a ChangePoint Counseling Services, PLLC,

Aimee Monette Hughes, and Robert Clayton Strayhan because they

knowingly and willfully conspired and agreed to execute, or attempted to

execute, a scheme or artifice to defraud any health care benefit program, or

obtained, by means of false or fraudulent pretenses, representations, or

promises, any of the money or property owned by, or under the custody or

control of, any health care benefit program in in this district. Moreover,

Defendant Robert Clayton Strayhan resided within this jurisdiction when he

violated 18 U.S.C. §§ 1347 and 1349.




                                       3
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 4 of 19 PageID #: 7



      7.    This Court has personal jurisdiction over defendant ChangePoint

Counseling Services, PLLC, because it did business with people in this district

during the acts that give rise to the cause of action.

      8.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)

and (c) because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

                                    THE PARTIES

      9.    Plaintiff is the United States of America.

      10.   JASON NEIL HUGHES (“Jason Hughes”) lives at 105 Parkside

Road, Forney, Texas 75126 (“the Hughes Residence”) and is a Licensed

Professional Counselor (“LPC”). Jason Hughes is the CEO and owner of

ChangePoint Counseling Service, PLLC, a therapy services practice in

Forney, Texas. On February 28, 2013, a Certificate of Formation for

ChangePoint Counseling Services, PLLC, was filed with the Secretary of

State of Texas. The filing identifies Jason Neil Hughes as the filing agent

with a listed address of 11803 Classic Lane, Suite A, Forney, Texas 75126.

      11.   CHANGEPOINT COUNSELING SERVICES, PLLC

(“ChangePoint”) is a professional limited liability company organized and




                                        4
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 5 of 19 PageID #: 8



existing under the law of Texas, located at 11803 Classic Lane, Suite A,

Forney, Texas 75126. Jason Hughes is the owner of ChangePoint.

      12.   AIMEE MONETTE HUGHES (“Aimee Hughes”), is the wife of

Jason Hughes and lives at the Hughes Residence. Aimee Hughes is a

Registered Nurse (“RN”) and aided and abetted Jason Hughes in committing

the federal health care offenses made the subject of the complaint. Aimee

Hughes is an RN on staff at ChangePoint.

      13.   ROBERT CLAYTON STRAYHAN, M.D. (“Strayhan”) is a

physician licensed by the Texas Medical Board. His primary practice is in

the area of psychiatry. Strayhan owns Serendipity Wellness Center

(“Serendipity Wellness”) at 1732 Galleria Oak, Texarkana, Texas 75503.

Strayhan aided and abetted Jason Hughes in committing the federal health

care offenses made the subject of the complaint. Strayhan lives at 4501

Summerhill Road, Apartment 177, Texarkana, Texas 75503.

                       STATUTORY FRAMEWORK

      14.   Section 1345 of Title 18 provides the United States may

commence an action seeking an injunction to prevent the commission of “a

Federal health care offense.” See 18 U.S.C. § 1345(a)(1)(C). Violations of 18

U.S.C. § 1347 (Health Care Fraud) are “Federal health care offenses.” See 18



                                       5
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 6 of 19 PageID #: 9



U.S.C. § 24(a)(1). Moreover, a conspiracy to commit violations of 18 U.S.C.

§ 1347 is also a “Federal health care offense.” See 18 U.S.C. §§ 24(a), 371, and

1349.

        15.   Once the United States commences an action under Section 1345,

the statute directs the Court to “proceed as soon as practicable to the hearing

and determination of such an action” and states the Court “may, at any time

before final determination, enter such a restraining order or prohibition, or

take such other action, as is warranted to prevent a continuing and

substantial injury to the United States or to any person or class of persons for

whose protection the action is brought.” 18 U.S.C. § 1345(b). Injunctive relief

under a federal statute, such as 18 U.S.C. § 1345, does not require the

showing of irreparable harm that is otherwise a usual requirement for a

preliminary injunction to issue under common law. See SEC v. Mgmt.

Dynamics, Inc., 515 F.2d 801, 808 (2d Cir. 1975).

                   OVERVIEW OF THE INVESTIGATION

        16.   On February 28, 2013, a Certificate of Formation for

ChangePoint Counseling Services, PLLC, was filed with the Secretary of

State of Texas. The filing identifies Jason Neil Hughes as the filing agent

with a listed address of 11803 Classic Lane, Suite A, Forney, Texas 75126.



                                        6
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 7 of 19 PageID #: 10



     17.   According to Chase Bank records, on March 4, 2013, Jason

Hughes opened Chase checking account XXXXX1183 in the name of

ChangePoint Counseling Service, PLLC. The mailing address listed for

ChangePoint was 2017 Bishop Drive, Forney, Texas 75126. As of May 31,

2019, the account balance was $34,533.30.

     18.   According to Chase Bank records, on August 5, 2008, Jason and

Aimee Hughes opened Chase checking account XXXXX7286 in the name of

Jason N. Hughes or Aimee Hughes (JTWROS). The mailing address listed

for the account was 106 Painted Trl, Forney, Texas 75126. As of May 31,

2019, the account balance was $37,877.57.

     19.   According to Chase Bank records, on May 11, 2010, Jason and

Aimee Hughes opened Chase savings account XXXXXX8138 in the name of

Jason N. Hughes or Aimee Hughes (JTWROS). The mailing address listed

for the account was 10612 Calaveras, Waco, Texas 76708. As of May 31,

2019, the account balance was $300,885.72.

     20.   ChangePoint accepted patients who had private insurance

coverage or who paid cash for services. ChangePoint did not accept Medicare

or Medicaid patients.




                                     7
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 8 of 19 PageID #: 11



      21.   Through its investigation, the Government learned that, since

the beginning of 2015, ChangePoint billed private insurance claims using

Strayhan’s National Provider Identifier (“NPI”) for services that Strayhan did

not provide. Although licensed professional counselors (“LPCs”) and other

counseling professionals working for ChangePoint had their own NPI

numbers, Changepoint used Strayhan’s NPI to submit claims for their

services.

      22.   According to interviews with numerous counselors who were

employed by ChangePoint, Strayhan was not present at the practice from

2015 until the fall of 2018. Beginning in the fall of 2018, Strayhan began to

conduct patient visits at ChangePoint one day per week, usually on

Thursdays. Strayhan provided medication management sessions. LPCs and

other counselors provided therapy sessions which would typically last

between 30 minutes and one hour.

        FACTS DEVELOPED THROUGH THE INVESTIGATION

      23.   Strayhan owned and operated a behavioral health clinic known

as Serendipity Wellness in Texarkana, Texas. He also provided medical

services at East Texas Border Health Clinic, which was located near




                                       8
 Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 9 of 19 PageID #: 12



Marshall, Texas. At all times relevant to this investigation, Strayhan resided

in Texarkana, Texas.

      24.   ChangePoint was a mental health counseling provider located at

11803 Classic Lane, Forney, Texas 75126. ChangePoint was owned and

operated by Jason Hughes. ChangePoint’s website features various

counselors and therapists. However, it does not feature Strayhan.

      25.   ChangePoint is 170 miles from Texarkana, Texas and

approximately two hours and forty minutes by car.

      26.   Beginning sometime in or around January 2015, ChangePoint

began to submit the majority of its medical claims to various health care

benefit programs using Strayhan’s NPI.

      27.   According to interviews of ChangePoint patients and staff,

Strayhan was not present at the ChangePoint facility and had not been

observed conducting any counseling or medical treatments during 2015, 2016,

or 2017. He began to appear at ChangePoint sometime in the fall of 2018.

Since that time, Strayhan has only been observed in the ChangePoint facility

on Thursdays and occasionally on Wednesdays.

      28.   In 2016, employee M.B. was hired as a full-time counselor at

ChangePoint. She worked five days per week. M.B. described Strayhan as



                                      9
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 10 of 19 PageID #: 13



an “elusive figure.” M.B. indicated that she had heard of Strayhan and had

been told that he would be working at the practice, but she never met him

nor saw him in the office until sometime in the fall of 2018. Even after that,

Strayhan did not begin meeting with patients until later in the year.

Strayhan did not provide counseling sessions for patients. Instead, he

provided medication management sessions, which usually lasted only 15 to

30 minutes per session. M.B. stated that Strayhan was only in the office on

Thursdays. M.B. did not know that Strayhan’s NPI was used to submit

claims for services she provided.

      29.   Employee C.S. was hired as a full-time counselor at ChangePoint

in August 2018. C.S. had heard of Strayhan and had met him a few months

after she began working at ChangePoint. C.S. said that Strayhan was only

present in the office on Thursdays from late morning through the afternoon.

      30.   Employee H.C. was hired as a full-time counselor at ChangePoint

in October 2018. H.C. also described Strayhan as an “elusive figure.” She

indicated that she only saw him in the office on Thursday but did not see him

on a consistent week-to-week basis. H.C. became concerned when she

learned that all claims were submitted under Strayhan’s NPI. When she

asked employee R.W., the office manager, about the issue, R.W. told H.C.



                                      10
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 11 of 19 PageID #: 14



that it was none of her concern, but the reason “they billed under Strayhan

was because it was more money.” Based on H.C.’s recollection, Strayhan was

present in the office on Thursdays, but he did not have any patient visits

until January 2019.

      31.   Employee R.W. was hired as a full-time office manager at

ChangePoint in November 2013. R.W. said Strayhan was in the office on

Thursdays for half days at first, but eventually stayed for the entire day.

R.W. indicated that she would prefer to see Strayhan in the office more since

there are many patients on his waitlist.

      32.   Employee C.T. was hired as a full-time counselor at ChangePoint

in July 2018. C.T. met Strayhan for the first time in the fall of 2018. C.T.

observed Strayhan in the office for patient visits on Thursdays and

occasionally on Wednesdays. To C.T.’s knowledge, her NPI was never used to

submit claims for services which she provided. Instead, she believed that

Strayhan’s NPI was used to submit claims for her services. In February

2019, ChangePoint changed to a new billing system, DrChrono. In a staff

meeting, prior to the launch of the new system, Hughes advised the staff that

they were to change the billing provider from their name to Strayhan’s name.




                                      11
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 12 of 19 PageID #: 15



C.T. was unaware that there were any potential problems associated with

Hughes’s instruction and did as she was told.

      33.   Employee E.B. joined ChangePoint in 2013 as an independent

contractor/counselor who rented office space from ChangePoint. In 2014,

E.B. was approached several times by Hughes, who asked her to become a

full-time employee of ChangePoint. According to Hughes, this would allow

E.B. to submit claims for her patient visits using Strayhan’s NPI, which

“bills” insurance providers at a higher rate and reimburses at about twice the

amount that an LPC is typically reimbursed by insurance providers.

According to Hughes, E.B. would be provided 70% of the increased payment

and the remaining 30% would go to ChangePoint. E.B. declined Hughes’s

offer. To E.B.’s knowledge, there were several full-time counselors at

ChangePoint who were providing services which were submitted using

Strayhan’s NPI.

      34.   A review of medical billing records from various health care

benefit programs confirmed that Strayhan’s NPI number had been used for

the majority of ChangePoint’s medical claims since early 2015. According to

a medical billing review, Blue Cross Blue Shield of Texas (“BCBST”) was




                                      12
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 13 of 19 PageID #: 16



billed for a majority of ChangePoint’s medical claims.1 The numbers below

represent ChangePoint’s billing totals to BCBST for the time period of

January 2015 – September 2018:

     -    Claims submitted by ChangePoint

              o Total claims: 12,224

              o Total billed amount: $2,456,735.00

              o Total paid amount: $902,917.00

     -    Claims submitted by ChangePoint using Strayhan’s NPI

              o Claims: 8,194 (approximately 67% of total claims)

              o Billed amount: $1,491,986 (approximately 61% of total billed

                  amount)

              o Paid amount: $588,895.00 (approximately 65% of total paid

                  amount)

     35.      The numbers below represent ChangePoint’s billing totals to

BCBST for the time period of October 2018 – March 2019:

     -        Claims by ChangePoint

              o     Total claims: 3,325

              o     Total billed amount: $641,249.00



     1   BCBST is a “health care benefit program” as defined by 18 U.S.C. § 24(b).

                                          13
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 14 of 19 PageID #: 17



            o     Total paid amount: $240,318.00

      -     Claims submitted by ChangePoint using Strayhan’s NPI

            (excluding Thursday claims)

            o     Claims: 2,528 (approximately 76% of total claims)

            o     Billed amount: $460,435 (approximately 72% of total billed

                  amount)

            o     Paid amount: $166,276 (approximately 69% of total paid

                  amount)

      36.   According to several employees at ChangePoint, Strayhan did not

see patients for counseling/therapy sessions but only for medication

management sessions. Therefore, claims for counseling/therapy sessions

should not have been submitted using Strayhan’s NPI.

      37.   According to BCBST personnel, the provider who actually treats

the patient should designate their NPI as the billing provider. If a medical

doctor is present in the office but does not treat the patient, the medical

doctor may not use their NPI to submit the claim for service unless the claim

is modified. The same is true for medication management sessions; if a nurse

practitioner treats a patient, a medical doctor may not submit a claim for the

service using their NPI unless the claim is modified.



                                       14
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 15 of 19 PageID #: 18



      38.   Texas Work Force records show that Strayhan received payments

from East Texas Border Health, a health care provider in the Texarkana and

Atlanta, Texas area, beginning in the first quarter of 2018, and continuing

until the first quarter of 2019.

      39.   On June 14, 2019, BCBST finalized the total overpayment

related to ChangePoint’s claims submitted using Strayhan’s NPI. The total

overpayment was $476,496.34 for the time period of January 1, 2015 to April

30, 2019. The overpayment amount accounts for the difference in payment

BCBST paid ChangePoint for the services of a psychiatrist, Strayhan, and

the services of counselors or nurse practitioners.

      40.   BCBST advised that had they known the claims that were billed

to them by ChangePoint were being misrepresented, the claims would been

denied due to a violation of the terms of the contract between BCBST and

ChangePoint.

      41.   Based on information and belief, from in and around January

2015 to in and around April 2019, ChangePoint submitted claims to various

health care benefit programs using Strayhan’s NPI, rather than the NPI of

the actual service provider. This arrangement allowed ChangePoint to be

paid an average of 100% to 120% more per service.



                                       15
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 16 of 19 PageID #: 19



                                 COUNT I
                           INJUNCTIVE RELIEF
                              18 U.S.C. § 1345

      42.   The United States incorporates by reference each of the preceding

paragraphs as if fully set forth in this paragraph.

      43.   Defendants knowingly and willfully conspired and agreed to

execute, or attempted to execute, a scheme or artifice to defraud any health

care benefit program, or obtained, by means of false or fraudulent pretenses,

representations, or promises, any of the money or property owned by, or

under the custody or control of, any health care benefit program.

      44.   Defendants’ scheme to defraud violates 18 U.S.C. § 1347, which is

included in the definition of “Federal health care offenses” under 18 U.S.C. §

24(a)(1). Defendants’ coordination of these efforts with others, known and

unknown, constituted a conspiracy to commit health care fraud, in violation

of 18 U.S.C. § 1349.

      45.   As a result of Defendants’ knowing and willful conduct, BCBST

and other health care benefit programs have paid hundreds of thousands of

dollars in reimbursements for services predicated upon false and fraudulent

pretenses, representations, and promises.




                                       16
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 17 of 19 PageID #: 20



        46.   Defendants continue to operate, directly and indirectly. Jason

Hughes and ChangePoint have engaged in a pattern and practice of

healthcare fraud in the past and continue to do so now.

        47.   Defendants remain operational and there is no indication any of

them intending to cease operations.

        48.   Defendants’ ongoing scheme poses the threat of causing a

continuing and substantial injury to the victims.

        49.   Accordingly, Defendants’ ongoing illegal conduct should be

enjoined, on both a preliminary and permanent basis, pursuant to 18 U.S.C. §

1345.

        50.   Moreover, the United States brings this action to enjoin

Defendants from alienating or disposing of property obtained as a result of

federal health care offenses, whether that property be traceable to such

violations or be property of equivalent value. The United States seeks to

immediately restrain $476,496.34, which is the overpayment amount

Defendants received from BCBST between January 1, 2015 and April 30,

2019.




                                       17
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 18 of 19 PageID #: 21



                         PRAYER FOR RELIEF

     WHEREFORE, Plaintiff the United States of America demands

judgment in its favor and against all Defendants and entry of a preliminary

and permanent injunction against Defendants as follows:

     (a)   enjoining Defendants and their officers, agents, servants,

           employees, and attorneys, and any other person or entity in active

           concert or participation with any of them, from submitting any

           claims to BCBST for any services of any kind;

     (b)   enjoining Defendants and their officers, agents, servants,

           employees, and attorneys, and any other person or entity in active

           concert or participation with any of them, from alienating or

           disposing of any property obtained as a result of the federal health

           care offenses or which is traceable to such violations or property of

           equivalent value, to wit $476,496.34;

     (c)   requiring, commencing 14 days after entry of the injunction,

           Defendants to submit to the United States a list of all patients for

           whom a claim was submitted to BCBST between January 1, 2015

           and April 30, 2019 using Strayhan’s NPI when Strayhan did not

           in fact provide the service. The list shall include claim number,



                                     18
Case 5:19-cv-00092-RWS Document 2 Filed 07/12/19 Page 19 of 19 PageID #: 22



           patient’s name, patient’s date of birth, date of service, Current

           Procedural Terminology (CPT) code submitted, billed amount, paid

           amount, name and NPI of billing provider and service provider,

           and name of actual service provider;

     (d)   enjoining Defendant Robert Clayton Strayhan from allowing any

           healthcare provider to use his NPI for health care services that

           Strayhan did not provide; and

     (e)   any additional and further relief as the interests of justice require.

                                    Respectfully submitted,

                                    JOSEPH D. BROWN
                                    UNITED STATES ATTORNEY

                                    /s/ Robert Austin Wells
                                    ROBERT AUSTIN WELLS
                                    Assistant United States Attorney
                                    Texas State Bar No. 24033327
                                    110 N. College, Suite 700
                                    Tyler, Texas 75702
                                    Tel: (903) 590-1400
                                    Fax: (903) 590-1437
                                    Email: robert.wells3@usdoj.gov




                                      19
